OPINION
{¶ 1} Dean Fambro was indicted for aggravated robbery, a first degree felony, together with a firearm specification. Pursuant to plea negotiations, Fambro entered a plea of guilty to a reduced charge of robbery, a second degree felony, and the firearm specification.
 {¶ 2} After receiving a presentence investigation report, the trial court sentenced Fambro to eight years on the robbery charge and three additional years, a mandatory sentence, on the firearm specification.
 {¶ 3} A notice of appeal was filed on Fambro's behalf and counsel was appointed to prosecute the appeal. On June 1, 2005, appointed appellate counsel filed an Anders brief pursuant to Anders v. California (1967),386 U.S. 378, wherein appointed counsel represented to the court that after examination of the record and consideration of the applicable law, he could present no arguably meritorious assignments of error to this court. On June 17, 2005, we notified Fambro that his counsel had filed anAnders brief, and the significance of an Anders brief, and invited Fambro to file pro se assignments of error with this court within sixty days of June 17, 2005.
 {¶ 4} Fambro has not filed any pro se assignments of error, although he has communicated with the court on August 22, 2005, requesting that we appoint him another appellate counsel.
 {¶ 5} Whether to appoint another appellate counsel is dependent upon our independent review of the record, as required by Anders, to determine whether or not upon our review we believe there are any arguably meritorious issues for appellate review.
 {¶ 6} We have examined the record and we have concluded, as has appointed appellate counsel, that the record discloses no arguably meritorious issues for appellate review. Accordingly, we will affirm the judgment of conviction and sentence and deny the request by Fambro for another appellate counsel.
Grady, J. and Donovan, J., concur.